Exhibit 10.26

 

DOLEX ENVIOS EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and among DolEx
Envios, S.A. de C.V., a Sociedad Anonima de Capital Variable (stock corporation)
organized and existing under the laws of Mexico (the “Company”), and Raul Limon
(“Employee”). This Agreement shall not be effective until the Closing Date of
the Agreement and Plan of Merger, dated as of August 10, 2003, among Global
Payments, Inc., a Georgia corporation (“Parent”), GP Ventures, Inc., a Delaware
corporation and a direct, wholly-owned subsidiary of Parent, Latin American
Money Services, LLC            , the Shareholders (as defined therein), the
DolEx Class B Minority Shareholders (as defined therein), and Advent
International Corporation, as Shareholder Representative and Guarantor (as
defined therein), Advent Management Latin American Limited Partnership and
Advent International Limited Partnership, as Additional Guarantors (as defined
therein) (the “Merger Agreement”). “Closing Date” shall have the definition
ascribed to it in the Merger Agreement. All of the Company’s obligations
hereunder are conditional upon (1) the closing of the Merger Agreement and (2)
the voluntary resignation by Raul Limon from Dolex Dollar Express, Inc., the
termination of the employment agreement between Raul Limon and Dolex Dollar
Express, Inc. dated September 28, 2000, and a release of Dolex Dollar Express,
Inc. for all claims arising out of the employment agreement or the employment
relationship in the form attached hereto as Exhibit A. If the Merger Agreement
is terminated or if the condition described in part (2) of the foregoing
sentence is not fulfilled simultaneously with the closing of the Merger
Agreement, this Agreement shall be null and void as if it were never executed.

 

WITNESSETH:

 

In consideration of the mutual covenants and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Employee covenant
and agree as follows:

 

1. Employment. The Company hereby employs Employee, and Employee hereby accepts
such employment and agrees to perform his duties and responsibilities hereunder,
in accordance with the terms and conditions hereinafter set forth. The Employee
commits himself to render his personal services to the Company, in the domicile
located at Mexico City, Mexico or at a mutually agreeable place in the future.

 

2. Term. The term of this Agreement (the “Employment Term”) shall commence on
the Closing Date of the Merger Agreement and is entered for an unspecified term
and may be terminated as provided in Section 8 hereof or as otherwise provided
in accordance with Federal Labor Law.

 

3. Duties and Responsibilities.

 

Position. Employee shall serve as the Chief Executive Officer of the DolEx
business unit (“DolEx”). Employee shall perform all duties consistent with such
position, and shall accept all responsibilities as may be assigned him by his
direct line management and the board of directors of the Company, and shall
cooperate fully with his direct line management and the board of directors of
the Company. The Employee shall be bound to carry out any other work related to
his main obligation and shall always abide by the instructions and guiding
principles established by the Company’s board of directors and his line
management. Pursuant to the Company’s and DolEx’s activities and considering the
nature of his duties, the Employee is bound to perform his services anywhere
within Mexico, or in the United States, and shall do his job in any other
position without prejudice to his wages.

 

Discharge of Duties. During the Employment Term, Employee agrees faithfully and
diligently to discharge and carry out his duties and responsibilities under this
Agreement, shall use his best efforts to implement the plans, programs,
objectives, and the guiding policies established by the Company’s board of
directors and shall devote his full and exclusive business time, attention,
energy and skill to the business of the Company, to the promotion of the
Company’s interests, and to the fulfillment of



--------------------------------------------------------------------------------

Employee’s obligations under this Agreement. The foregoing shall not be
construed as preventing Employee from making investments in or being on boards
of directors of other companies or enterprises, provided that Employee agrees
not to become engaged in any other activity which may interfere with his ability
to discharge his duties and responsibilities hereunder. Employee further agrees
not to work either on a part-time or independent contracting basis for any other
business or enterprise during the Employment Term without the prior written
consent of the board of directors of the Company. Company may relieve Employee
of any or all of his duties for any period of time so long as it continues to
pay employee salary and benefits as provided in this Agreement.

 

Employee’s Representations and Covenants. Employee represents and covenants to
the Company that he is not subject or a party to any employment agreement,
non-competition covenant, non-disclosure agreement or any similar agreement,
covenant, understanding or restriction which would prohibit Employee from
executing this Agreement and performing his duties and responsibilities
hereunder, or would in any manner, directly or indirectly, limit or affect the
duties and responsibilities which may now or in the future be assigned to
Employee hereunder.

 

Authority. Employee specifically acknowledges and agrees that, during the
Employment Term, he shall not have the right or authority to assume or create
any obligation, duty, liability or responsibility, express or implied, on behalf
of or in the name of the Company, or to bind the Company or any of its parents,
affiliates, or subsidiaries in any matter whatsoever, except as may be
specifically authorized by his direct line management, the guiding policies
established by the Company’s board of directors and the bylaws of the Company.

 

4. Compensation.

 

Annual Salary. Subject to the terms of this Agreement, as compensation for all
services rendered by Employee hereunder, the Company shall pay Employee gross
base salary at an annual rate of 2,364,592 Mexican pesos (“Base Salary”). Such
salary shall be paid bi-weekly (90,945.85 Mexican pesos per pay period), or at
any other intervals consistent with the Company’s then current payroll policy,
so long as Employee shall be employed by the Company under this Agreement.
Employee’s salary will be reviewed at intervals consistent with salary reviews
of other Company employees at the same grade level as Employee. In addition,
Employee shall be entitled to continue to receive 117,000 Mexican pesos per year
tuition allowance (4,500 Mexican pesos per bi-weekly pay period) and 291,044
Mexican pesos per year rental assistance (11,194 Mexican pesos per bi-weekly pay
period).

 

Reimbursements. In addition to the compensation set forth in subparagraph (a)
above, the Company shall, pursuant to the Company’s practices or procedures,
reimburse Employee for all reasonable and necessary expenses incurred by him in
the performance of his duties under this Agreement and vouched to the reasonable
satisfaction of the appropriate officers of the Company in accordance with the
Company’s policy and practice.

 

Vacations and Premium. The Employee shall enjoy vacations for each year of
services rendered, as provided in Article 76 of the Federal Labor Law (Ley
Federal del Trabajo), having understood that said vacation period will be
granted for each year of services heretofore rendered to the Company and/or
DolEx and each year of service rendered to the Company under this Agreement. In
no event shall Employee be entitled to less than twenty days of vacation per
year. The Employee will receive a premium of 25% of Base Salary corresponding to
said vacation period.

 

Christmas Bonus. Employee shall receive payment of four weeks of his Base Salary
for each complete year of services or the proportional amount thereof as a
Christmas bonus, which shall be paid by the Company before the twentieth of
December of the relevant year.



--------------------------------------------------------------------------------

5. Bonuses and Stock Options.

 

Bonuses. Unless such bonus has already been paid by the Closing Date, Employee
shall be eligible for a bonus for calendar year 2003 pursuant to the existing
Company bonus plan less any profit sharing the Company is legally obligated to
pay Employee. Employee has represented to the Company that such bonus is paid at
the sole discretion of the Company and there are no defined parameters or
objectives that govern the payment of such bonus. As of January 1, 2004
(assuming the Closing Date has already occurred), Employee will have the
opportunity to earn an annual bonus in accordance with the Company’s then
current plan. For the five months remaining in fiscal year 2004
(1/1/2004—5/31/2004), Employee’s bonus opportunity shall be the amount equal to
625,000 Mexican pesos less any profit sharing the Company is legally obligated
to pay Employee. Such amount was calculated by multiplying 1,500,000 pesos by
5/12. If the Closing Date occurs after January 1, 2004, the bonus opportunity
amount shall be adjusted accordingly. For fiscal years commencing on or after
June 1, 2004, Employee will have the opportunity to earn an annual bonus in
accordance with the Company’s then current plan. Any such bonus shall be reduced
by the amount the Company is legally obligated to remit in profit sharing. .
Employee must be an active employee on the day bonuses are paid to be eligible
to receive a bonus. Payment of such bonus will be based upon the Company’s
overall performance against certain objectives and upon Employee’s business
results against individual and business unit goals and objectives established by
the Company. Employee acknowledges and agrees that he is not entitled to receive
any other bonus or amount except as specifically stated herein and the amounts
mentioned herein covers all of the work performed, and that he shall not claim
payment of any amount. Employee’s execution of this Agreement shall constitute a
release for the Company for any other salary or benefits not specifically
mentioned herein to which Employee might be entitled for his services rendered
up to that date.

 

Stock Options. Employee shall receive a one-time grant of options to purchase
stock in Global Payments, Inc. (“GPN”) in connection with the beginning of his
employment. The number of options shall be determined by dividing 1,500,000 by
the closing price of GPN stock on the Closing Date. The exercise price of the
options shall be the closing price of GPN stock on the Closing Date. Employee
may receive additional stock option grants during the Employment Term in
accordance with the Company’s then current policies. The Company’s policies
regarding stock option grants will be similar to the policies for Global
Payments, Inc. and its other subsidiaries.

 

6. Shift. Day off. Overtime.

 

(a) Shift. The Employee shall work a 40-hour workweek, which will be distributed
in accordance to employee’s responsibilities and duties. These working hours
shall apply from Monday to Friday of each week, as provided in Article 59 of the
Federal Labor Law.

 

(b) Weekly days off. The Employee shall enjoy two weekly days off with full paid
salary; both parties agree that the days off shall be the Saturday and Sunday of
each week; the day off salary is included in the amount set forth in section
4(a) hereof, which is a bi-weekly salary.

 

(c) Compulsory days off. The Employee shall enjoy the compulsory days off laid
down in the Federal Labor Law, provided with full paid salary.

 

(d) Overtime. The Employee may not work overtime without the Company’s prior
written consent and order. Should the Employee have to work beyond his regular
working hours, he shall previously secure the Company’s order to which this
clause refers. Without such order, he shall not be paid any amount for his work
beyond the legal working hours.



--------------------------------------------------------------------------------

7. Employee Benefits.

 

Employee shall be entitled to participate in any and all employee benefit
programs maintained by the Company and consistent with other Company employees
at the same grade level as Employee, including vacation, holiday and sick leave
benefits, in accordance with the terms and conditions of such employee benefit
programs, to the extent prescribed for the position then held by Employee as set
forth in such programs or in the resolutions of the Company’s board of directors
establishing such programs, and subject to the terms and conditions set forth
therein. During the Employment Period, Employee and Employee’s family shall be
eligible for participation in, and shall receive all benefits under, the welfare
benefit plans, practices, policies and programs provided by the Company, if any
(“Welfare Plans”). In addition, Employee shall have use of an automobile leased
by the Company in accordance with the Company’s then current automobile policy.

 

8. Termination; Effect of Termination.

 

(a) Termination. This Agreement, the employment of Employee pursuant hereto and
Employee’s compensation hereunder (except as specifically provided in this
Section 8) shall terminate upon the first to occur of the following events (the
“Date of Termination”):

 

The death of Employee;

 

The date on which the Company shall give written notice to Employee of
termination of his employment hereunder by reason of his physical or mental
incapacity. Employee shall be deemed to be physically or mentally incapacitated
for purposes of this section according to the determination made by the
Instituto Mexicano del Seguro Social (Mexican Social Security Institute);

 

The date on which the Company shall give written notice to Employee of
termination for “cause” (as defined in Article 47 of Mexico’s Federal Labor Law)
which notice shall specify the Cause for which Employee’s employment is being
terminated and in compliance to what is established in the aforementioned
article;

 

The date on which the Company shall give notice to Employee of termination
without “cause”; or

 

Voluntary termination as a consequence of employee’s written resignation from
his position.

 

(b) Termination Compensation. All termination payments will be made in
accordance to what is established under Mexico’s Federal Labor Law. In addition,
if this Agreement is terminated by Company pursuant to the provisions of Section
8(a)(iv), all stock options granted to the Employee that would have vested
within two years from the Date of Termination shall be accelerated and shall
vest as of the Date of Termination. Employee shall have ninety (90) days from
the Date of Termination to exercise any vested stock options.

 

9. Confidentiality.

 

All Confidential Information and Trade Secrets (as such terms are defined
below), and all physical embodiments thereof learned, received or developed by
Employee are confidential to and are and will remain the sole and exclusive
property of the Company and Employee hereby expressly assigns any and all of his
right, title and interest in and to the Confidential Information and Trade
Secrets to the Company. Employee will hold such Confidential Information and
Trade Secrets in trust and strictest confidence, and will not use, reproduce,
distribute, disclose or otherwise disseminate the Confidential Information or
Trade Secrets or any physical embodiments thereof and may in no event take any
action causing or fail to take the action necessary in order to prevent, any
Confidential Information or Trade Secrets known by Employee to lose its
character or cease to qualify as Confidential Information or Trade Secrets. Upon
request by the Company, Employee will promptly deliver to the Company all
property belonging to Company, including, without limitation, all Confidential
Information and Trade Secrets (and all embodiments thereof) then in Employee’s
custody, control or possession. The covenants of confidentiality set forth
herein will apply on and after the date hereof to any Confidential Information
or Trade Secrets disclosed to or learned by



--------------------------------------------------------------------------------

Employee prior to the date hereof and will continue and be maintained by
Employee (i) with respect to Confidential Information, the Employment Term and a
term of three (3) consecutive years thereafter, and (ii) with respect to Trade
Secrets, at any and all times following the termination of this Agreement so
long as such remain Trade Secrets. As used herein, “Confidential Information”
means confidential data and confidential information relating to the business of
the Company (which does not rise to the status of a Trade Secret) which is or
has been disclosed to Employee or of which Employee became aware as a
consequence of or through his employment by the Company or through consulting
for the Company and which has value to the Company and is not generally known to
its competitors. Confidential Information shall not include any data or
information that (w) has been voluntarily disclosed to the public by the
Company, (x) has been independently developed and disclosed to the public by
others, (y) otherwise enters the public domain through lawful means, or (z) is
lawfully and rightfully disclosed to Employee following the date hereof by
another party without an obligation to keep it confidential. As used herein,
“Trade Secrets” shall have the meaning ascribed to it by the Georgia Trade
Secrets Act, as amended from time to time. Trade Secrets shall specifically
include, without limitation, customer lists, information relating to the design,
manufacture, application, know-how, research and development relating to the
Company’s present, past or prospective products and/or computer programs.
Nothing herein shall limit definitions of “trade secrets” or confidential
information” or any of the Company’s protections or remedies provided under
federal, state, or local law. Failure to comply with this obligation shall cause
the rescission of this employment agreement as provided in Article 47 of the
Federal Labor Law and the application of the penalties set forth in Articles 210
and 211 of the Penal Code for the Federal District or the corresponding articles
of the diverse penal codes of the Republic of Mexico.

 

10. Non-Compete.

 

In addition to any obligations of Employee under the Merger Agreement, Employee
agrees that, for the Restricted Period after the Date of Termination, Employee
will not, without prior written consent of the CEO of Global Payments, Inc.,
directly or indirectly, seek or obtain a Competitive Position in the Restricted
Territory with a Competitor. In addition to any obligations of Employee under
the Merger Agreement, during the Employment Term and for two (2) years
thereafter, Employee will not, without prior written consent of the CEO of
Global Payments, Inc., directly or indirectly, operate, manage or own any
interest in any Competitor or engage in the provision of Competitive Services in
the Restricted Territory. The terms “Competitive Position”, “Restricted
Territory” and “Competitor” shall have the same meanings as ascribed to them in
the Merger Agreement. For the purposes of Section 10, 11, and 12 of this
Agreement, the Restricted Period shall be defined as two years after the Date of
Termination unless the Company elects to terminate this Agreement pursuant to
the terms of Section 8 (a) (iv) in which the event the Restricted Period shall
be the amount of time used to calculate the payment due pursuant to the first
sentence of Section 8(b).

 

11. Non-Solicitation.

 

In addition to any obligations of Employee under the Merger Agreement, Employee
agrees that, during the Employment Term and for the Restricted Period after the
Date of Termination, Employee will not, without prior written permission of the
Chief Executive Officer of Global Payments, Inc., for himself or on behalf of or
in conjunction with any other person, partnership, firm, or corporation, (a)
solicit any customer or potential customer which Employee had, alone or in
conjunction with others, served, solicited or otherwise had material contacts
with on behalf of the Company (or its parents, affiliates, or subsidiaries)
during his employment to purchase products or services competitive to the
products and services of the Company (or its parents, affiliates, or
subsidiaries) (b) directly or indirectly, solicit or induce (i) any settlement
agent listed on Schedule 4.8(b)(iv) to the Merger Agreement or (ii) any other
settlement agent which Employee had, alone or in conjunction with others,
served, solicited or otherwise had material contacts with on behalf of the
Company (or its parents, affiliates, or subsidiaries) during his employment to
terminate its contractual relationship with the Company or any of its parents,
affiliates or subsidiaries, or to enter into any relationship where such
settlement agent will provide Competitive Services on behalf of any Person
(other than the Company, its parents, affiliates, or subsidiaries). The terms
“Competitive Services” and “Person” shall have the meaning ascribed to them in
the Merger Agreement.



--------------------------------------------------------------------------------

12. Non-Recruitment of Employees.

 

In addition to any obligations of Employee under the Merger Agreement, during
the Employment Term and for the Restricted Period after the Date of Termination,
Employee agrees that he will not, directly or indirectly, solicit or induce any
Protected Employee or Independent Contractor to terminate his or her employment,
independent contractor, or consultant relationship with the Company or with any
of its parents, affiliates, or subsidiaries or to enter into employment,
independent contractor or consulting relationship with any other Person where
the Protected Employee or Independent Contractor will provide Competitive
Services on behalf of any Person other than the Company, its parents,
affiliates, and subsidiaries. The terms “Protected Employee or Independent
Contractor”, “Competitive Services”, and “Person” shall have the meaning
ascribed to them in the Merger Agreement.

 

13. Rights to Materials.

 

All records, files, memoranda, reports, price lists, customer lists, drawings,
plans, sketches, documents, and the like (together with all copies thereof)
relating to the Company (or to any parent, affiliate, or subsidiary of Company),
which Employee shall use or prepare or come in contact with in the course of, or
as a result of, his employment shall, as between the parties hereto, remain the
sole property of the Company or the applicable parent, affiliate, or subsidiary.
Upon the termination of his employment or upon the prior demand of the Company,
Employee shall immediately return all such materials and shall not retain any
copies, abstracts, summaries, or renderings thereof, or thereafter cause removal
thereof from the premises of the Company.

 

14. Inventions, Discoveries and Improvements.

 

All inventions, discoveries and improvements, whether patentable or
unpatentable, made, devised or discovered by Employee, whether by himself or
jointly with others, during his employment, which relate or pertain in any way
to the Company, shall inure to the benefit of the Company and become and remain
its sole and exclusive property, in accordance to Article 163 of the Federal
Labor Law. Employee agrees to execute an assignment to the Company or its
nominee of his entire right, title and interest in and to such inventions,
discoveries and improvements, and to execute any other instruments and documents
that may be requested by the Company for the purpose of applying for and
obtaining patents with respect thereto in the United States and in all foreign
countries. Employee further agrees, whether or not in the employ of the Company,
to cooperate to the extent and in the manner reasonably requested by the Company
in the prosecution or defense of any patent claims or any litigation or other
proceedings involving any such inventions, discoveries, or improvements.

 

15. Works Made for Hire.

 

The Company and Employee acknowledge that in the course of Employee’s employment
by the Company, Employee may from time to time create for the Company
copyrightable works. Such works may consist of manuals, pamphlets, instructional
materials, computer programs, films, tapes or other copyrightable material, or
portions thereof, and may be created within or without the Company’s facilities
and before, during or after normal Company hours. All such works related to or
useful in the business of the Company are specifically intended to be works made
for hire by Employee, and Employee shall cooperate with the Company in the
protection of the Company’s copyrights therein and, to the extent deemed
desirable by the Company, the registration of such copyrights.

 

16. Withholding.

 

Notwithstanding any term or provision of this Agreement, all amounts payable by
the Company hereunder shall be subject to withholding of such sums related to
taxes, garnishments or other legal obligations as the Company may reasonably
determine it should withhold pursuant to applicable law, regulation, decree or
judgment.



--------------------------------------------------------------------------------

17. Contents of Agreement; Manuals and Assignment.

 

(a) Entire Agreement; Amendment. This Agreement supersedes all prior agreements
and sets forth the entire understanding among the parties hereto with respect to
the subject matter hereof and cannot be changed, modified, extended or
terminated except upon written amendment approved by Employee and the Company
and executed on the Company’s behalf by a duly authorized officer.

 

(b) Policy. Employee acknowledges that, from time to time, the Company may
establish, maintain and distribute employee manuals or handbooks or personnel
policy manuals, and officers or other representatives of the Company may make
written or oral statements relating to personnel policies and procedures. Such
manuals, handbooks and statements are intended only for general guidance. No
policies, procedures or statements of any nature by or on behalf of the Company
(whether written or oral, and whether or not contained in any employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement or to create express or implied
obligations of any nature to Employee.

 

(c) Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of Employee
hereunder are of a personal nature and shall not be assignable or delegable in
whole or in part by Employee.

 

18. Survival.

 

Notwithstanding the expiration or termination of this Agreement for any reason
whatsoever, Employee’s obligations under Sections 9, 10, 11, 12, 13 14 and 15
hereof shall survive such expiration or termination and shall remain in full
force and effect to the extent required to give full effect to the covenants and
agreements contained in such sections, and the provisions for equitable relief
against Employee hereof shall continue in force.

 

19. Miscellaneous.

 

a. Waiver; Delay. No remedy conferred upon the Company or Employee by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity. No delay or
omission by the Company or Employee in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by the Company or
Employee from time to time and as often as may be deemed expedient or necessary
by the Company or Employee in its sole discretion.

 

b. General Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions of this
Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted. If any portion of the covenants
in Sections 9, 10, 11, 12, 13, 14, or 15 is found to be unenforceable because of
its breadth or scope, the court interpreting such provision shall modify that
provision to render it enforceable to the greatest extent allowed by law.

 

c. General Entitlement to Equitable Relief. The Employee acknowledges and agrees
that if a violation of any covenant contained in Sections 9, 10, 11, 12, 13, 14,
or 15 occurs or is threatened, such violation or threatened violation will cause
irreparable injury to the Company, that the Company’s remedy at law for any such
violation or threatened violation or any other breach of Employee’s covenants
and agreements under this Agreement will be inadequate, and that the Company
shall be entitled



--------------------------------------------------------------------------------

to appropriate equitable relief with respect thereto. The Employee further
acknowledges and agrees, however, that the Company shall have the right to seek
a remedy at law as well as or in lieu of equitable relief in the event of any
such violation, threatened violation or breach.

 

d. Headings. The headings and captions used in this Agreement are for
convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.

 

e. Notice. Any notice required or permitted to be given pursuant to this
Agreement shall be deemed sufficiently given when delivered in person or when
deposited in the United States mail, registered or certified mail, postage
prepaid, addressed as follows:

 

If to the Company, to:   DolEx Envios, S.A. de C.V.     Four Corporate Square  
  Atlanta, Georgia 30329-2009     Attn: Corporate Secretary If to Employee, to:
  Raul Limon     Progreso 25, Depto. 501-D     Col. Escandón,     México D.F.,
11800

 

For the purposes of Article 25 of the Federal Labor Law, the Company declares
that it is a Mexican company engaged according to the Laws of the Republic of
Mexico and is engaged in a money transmitting business, domiciled at Periferico
Sur 3343, Piso 6 Colonia San Jeronimo Lidice CP 10200 Mexico D.F. and the
Employee declares that he is a Mexican national, 47 years old, married,
domiciled at Progreso 25, Depto. 501-D, Col. Escandón, México D.F., 11800, which
he declares further is his address for service of process purposes under the
Federal Labor Law, this agreement and the relations hereunder. The Employee
shall advise the Company of any change of address; if he fails to do so, he
accepts that any process served at said address shall be valid.

 

f. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

 

g. Confidential Employee. As a consequence of the confidential nature of the
activities that the Employee will be performing and that consequently, both
parties agree that said person is, and for all legal purposes will be considered
as a confidential employee.

 

h. Training and Instruction. The Company shall train and instruct the Employee
as provided in the Federal Labor Law pursuant to the training and instruction
program agreed upon with and approved by the Mexican Federal Labor authorities.

 

i. Governing Law. Both parties agree that everything which is not expressly
provided for hereunder shall be governed by the Federal Labor Law of Mexico and
that for every thing regarding the construction, execution and fulfillment of
this Agreement they expressly submit to the jurisdiction and competence of the
Conciliation and Arbitration Board of the City of Mexico City.

 

j. Additional Employees. During the Employment Term, the Company shall employ a
driver, a personal assistant, and a secretary to assist Employee, provided that
all of the costs to the Company in connection with the employment of the three
individuals does not exceed 340,000 Mexican pesos per year. Such amount shall be
subject to an annual percentage increase in an amount consistent with the
Company’s then current policies endorsed by the Company’s board of directors.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company have executed and delivered this
Agreement

on the date first above written.

 

THE COMPANY:

     DolEx Envios, S.A. de C.V.      By:  

 

--------------------------------------------------------------------------------

          Title:  

 

--------------------------------------------------------------------------------

         

EMPLOYEE:

    

 

--------------------------------------------------------------------------------

   (SEAL)     



--------------------------------------------------------------------------------

Exhibit A

 

Mexico City, on the      day of                      2003

 

DOLEX DOLLAR EXPRESS, INC./DOLEX ENVIOS, S.A. DE C.V.,

P r e s e n t.

 

Through this letter, I wish to confirm to you that today is the last day I will
render my services, since this is convenient to my interests. I therefore resign
to the position and work that I have been performing on your behalf.

 

Likewise and in the remote case that any labor relationship was generated
between myself and Latin America Money Services, LLC or any other subsidiary or
affiliated company of the aforementioned and/or any director, officer, employee
or agent of said companies, through this communication I voluntarily terminate
any such relationship which may have generated.

 

This full release of responsibilities is as a consequence that any activity
which I may have performed in favor of said companies and/or individuals was as
part of my obligations while performing my services for DOLEX DOLLAR EXPRESS,
INC. AND/OR DOLEX ENVIOS, S.A. DE C.V.

 

I use this opportunity to thank you for the attentions I received during the
time I rendered my services.

 

Sincerely,

 

--------------------------------------------------------------------------------

MR. RAUL LIMON

 

Witness    Witness

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

GOOD FOR: $            

 

I received from DOLEX DOLLAR EXPRESS, INC. AND/OR DOLEX ENVIOS, S.A. DE C.V.,
the amount of: $             (             00/100 pesos). This amount includes:
$             as payment for the proportionate part of vacation time;
$             as payment for vacation premium; $             as payment for the
proportionate part of my Christmas Bonus; $             as salary and
$             as full payment for any other benefit to which I might have had a
right to receive from DOLEX DOLLAR EXPRESS, INC. AND/OR DOLEX ENVIOS, S.A. DE
C.V.,



--------------------------------------------------------------------------------

during the time I rendered my services, or due to the voluntary termination of
my Individual Labor Agreement. From the above-mentioned amount, the following
are deducted: $             as payment for Income Tax, thereby leaving a net
amount of $            which I am in receipt of.

 

While receiving the amount indicated herein, I express my conformity with the
voluntary termination of my Individual Labor Agreement, without any
responsibility to DOLEX DOLLAR EXPRESS, INC. AND/OR DOLEX ENVIOS, S.A. DE C.V.;
therefore, I state that DOLEX DOLLAR EXPRESS, INC. AND/OR DOLEX ENVIOS, S.A. DE
C.V.does not owe me any amount for ordinary and/or extraordinary salaries,
vacations, vacation premium, Christmas bonus, over time, or any other benefit or
right derived from or originated by my Individual Labor Agreement, or by the
law. Therefore, I grant the most ample release of obligations required by law to
DOLEX DOLLAR EXPRESS, INC. AND/OR DOLEX ENVIOS, S.A. DE C.V., and I do not
reserve the right to exercise any action, of any nature whatsoever against the
above-mentioned company.

 

Furthermore, in this act I expressly recognize that at no time I was an employee
or perform personal and/or subordinate services to Latin American Money
Services, LLC or to any subsidiary or affiliated company of the aforementioned
or to any director, officer, employee or agent of the same. In the case such
labor relationship was generated, through this document I grant a full release
of responsibilities and obligations that proceed according to Mexican law to
said companies and/or individuals.

 

Mexico City, Mexico, on the    day of                    2003

 

 

--------------------------------------------------------------------------------

MR. RAUL LIMON



--------------------------------------------------------------------------------

AMENDMENT AGREEMENT

EXECUTED, ON THE ONE HAND, BY DOLEX ENVIOS, S.A. DE C.V. (HERINAFTER THE
“COMPANY”) AND, ON THE OTHER, MR. RAUL LIMON (HEREINAFTER THE “EMPLOYEE”),
PURSUANT TO THE FOLLOWING REPRESENTATIONS AND CLAUSES:

 

REPRESENTATIONS:

 

WHEREAS, the COMPANY and the EMPLOYEE executed an Employment Agreement (the
“Employment Agreement”), effective as of the Closing date of the Merger
Agreement (as these terms are defined under the Employment Agreement) For
reference, a copy of the Employment Agreement is attached hereto as Exhibit “I”

 

WHERAS, each of the parties hereto desires to amend the Employment Agreement as
set forth herein, so as to include the acknowledgment of the seniority of the
Employee.

 

In view of the foregoing considerations, the parties hereby agree to the
following:

 

CLAUSES:

 

FIRST. DEFINITIONS. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meaning giving [sic] to them in the Employment
Agreement.

 

SECOND. PURPOSE. The parties hereby add to the Employment Agreement the
following provision:

 

For all legal effects, the Company acknowledges to the Employee seniority since
September 30, 2000.

 

THIRD.-RATIFICATION – Except for the amendments made in Clause Second above, the
parties agree and acknowledge that all the other provisions of the Employment
Agreement shall remain in full force and effect in the terms originally agreed.

 

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement hereto on
November 12, 2003.

 

The Company:    The Employee: Dolex Envios, S.A. de C.V.      By:  

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

    



--------------------------------------------------------------------------------

SECOND AMENDMENT AGREEMENT

 

EXECUTED, ON THE ONE HAND, BY DOLEX ENVIOS, S.A. DE D.V. (HEREINAFTER THE
“COMPANY”) AND, ON THE OTHER, MR. RAUL LIMON (HEREINAFTER THE “EMPLOYEE”),
PURSUANT TO THE FOLLOWING REPRESENTATIONS AND CLAUSES:

 

REPRESENTATIONS:

 

WHEREAS, the COMPANY and the EMPLOYEE executed an Employment Agreement (the
“Employment Agreement”), effective as of the Closing Date of the Merger
Agreement (as these terms are defined under the Employment Agreement).

 

WHEREAS, each of the parties hereto desires to amend the Employment Agreement as
set forth herein.

 

In view of the foregoing considerations, the parties hereby agree to the
following:

 

CLAUSES:

 

FIRST. DEFINITIONS. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meaning given to them in the Employment Agreement.

 

SECOND. PURPOSE.

 

  (A) Section 4(a) of the Employment Agreement is deleted in its entirety and
replaced with the following:

 

“(a) Annual Salary. Subject to the terms of this Agreement, as compensation for
all services rendered by Employee hereunder, the Company shall pay Employee base
salary at an annual rate of three hundred seventeen thousand five hundred
dollars US (US$317,500.00) (“Base Salary”). Such salary shall be paid bi-weekly
in Mexican pesos using, for each payment, the exchange rate on the date the
payroll is prepared, so long as Employee shall be employed by the Company under
this Agreement. Employee’s salary will be reviewed at intervals consistent with
salary reviews of other Company employees at the same grade level as Employee.”

 

  (B) The following sentence is deleted from Section 5(a) in its entirety:

 

“For fiscal years commencing on or after June 1, 2004, Employee will have the
opportunity to earn an annual bonus in accordance with the Company’s then
current plan.”



--------------------------------------------------------------------------------

And replaced with the following language:

 

“For the fiscal year beginning June 1, 2004, Employee will have the opportunity
to earn an annual bonus in the amount of one hundred fifty thousand dollars US
(US$150,000.00). For fiscal years beginning June 1, 2005, Employee will have the
opportunity to earn an annual bonus in accordance with the Company’s then
current plan. Employee’s bonus will be paid in Mexican pesos using the exchange
rate on the date the payroll for such bonus is prepared.”

 

THIRD. RATIFICATION. Except for the amendments made in Clause Second above, the
parties agree and acknowledge that all the other provisions of the Employment
Agreement, including without limitation the remaining sentences in Section 5(a),
shall remain in full force and effect in the terms originally agreed.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment Agreement
hereto on August 16, 2004.

 

The Company:   The Employee: Dolex Envíos, S.A. de C.V.     By:  

/s/ Raul Limon

--------------------------------------------------------------------------------

        Raul Limon     Title:        